Citation Nr: 0031606	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the November 1990 rating decision that denied 
service connection for bilateral hearing loss contains clear 
and unmistakable error.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from September 1950 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issue of whether there is clear and unmistakable error in 
the November 1990 rating decision that denied service 
connection for bilateral hearing loss is addressed in the 
REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO failed to provide the veteran and his 
representative proper notice of its July 1991 rating decision 
in which it denied service connection for tinnitus.  

2.  Medical evidence of record shows that the veteran has 
tinnitus as a result of noise exposure during military 
service.  


CONCLUSIONS OF LAW

1.  The July 1991 rating decision is not final.  38 U.S.C.A. 
§ 5104(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.103(b)(1), 
3.104(a) (2000).

2.  The veteran's tinnitus was incurred during active duty 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107; 38 U.S.C.A. §§ 1110, 1113, 
1154(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for bilateral hearing loss 
in a November 1990 decision.  In his notice of disagreement, 
the veteran indicated that he also sought service connection 
for disorders including tinnitus.  The RO issued a rating 
decision in July 1991 in which it continued to deny service 
connection for bilateral hearing loss.  It also denied 
service connection for tinnitus.  The RO issued a statement 
of the case in July 1991 for the issue of service connection 
for hearing loss.  This statement of the case mentioned that 
the July 1991 rating decision also included a denial of 
service connection for tinnitus.  However, review of the 
claims folder revealed no letter to the veteran notifying him 
that the RO had denied his tinnitus claim and advising him of 
his appellate rights.  Such notice is required by law.  
38 U.S.C.A. § 5104(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.103(b)(1) (2000).  Therefore, the Board finds, at least 
with respect to the claim for tinnitus at issue here, that 
the July 1991 rating decision is not final.  38 U.S.C.A. § 
5104(a); 38 C.F.R. § 3.104(a); Best v. Brown, 10 Vet. App. 
322, 325 (1997).  

Because the July 1991 rating decision did not become final, 
the RO's subsequent adjudications concerning the tinnitus 
claim are void.  The claim is properly characterized as set 
forth above as service connection for tinnitus and must be 
reviewed on a de novo basis.  

Before the Board may address an issue that has not been 
considered by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and if not, whether the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  In this case, the Board finds 
that the veteran has had adequate opportunity to submit 
evidence and argument on his claim such that he will not be 
prejudiced by the Board's consideration of the issue at this 
time.   

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals no defects that require a remand to the 
RO.   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In this case, the Board finds that the evidence supports 
awarding service connection for tinnitus.  A review of the 
claims folder reveals that the veteran was awarded the Purple 
Heart for wound received in line of duty.  The veteran 
alleges that his tinnitus is due to the bomb blast that 
caused his other wounds.  Moreover, the report of the June 
1990 VA audiology examination states that the veteran has 
tinnitus secondary to severe noise exposure while in the 
armed forces.  There is no medical opinion of record to the 
contrary.  Therefore, considering the veteran's combat status 
and the VA medical opinion, the Board finds that the evidence 
supports service connection for tinnitus.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107; 38 U.S.C.A. §§ 1110, 1113(b), 1154(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d).     


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for tinnitus is 
granted.  


REMAND

The veteran submitted a statement in September 1998 in which 
he alleged that the RO committed clear and unmistakable error 
in its November 1990 denial of service connection for 
bilateral hearing loss.  The Board notes that, unlike the 
July 1991 rating decision, there is no question as to the 
finality of the November 1990 rating decision.  Specifically, 
the RO provided the veteran and his representative with the 
proper notice.  In addition, although the veteran submitted a 
notice of disagreement, he failed to perfect his appeal.      

In a November 1998 rating decision, the RO determined that 
there was no clear and unmistakable error in the November 
1990 rating action.  Following the submission of a notice of 
disagreement, the RO issued a statement of the case in July 
1999.  However, that statement of the case failed to cite and 
discuss the laws and regulations pertaining to the 
adjudication of claims of clear and unmistakable error.  In 
fact, the RO characterized the issue as entitlement to 
service connection for bilateral hearing loss and provided 
the laws and regulations with respect to that issue only.  

A statement of the case must include, inter alia, a summary 
of the applicable laws and regulations with a discussion of 
how those laws and regulations affect the determination.  
38 C.F.R. § 19.29.  Therefore, to ensure that the veteran has 
been afforded due process, a remand is required so that the 
RO may issue a proper statement of the case.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue the veteran and his 
representative a statement of the case on 
the issue of whether the November 1990 
rating decision that denied service 
connection for bilateral hearing loss 
contains clear and unmistakable error.  
The RO should allow the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 6 -


